UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 6, 2008 (April 2, 2008) Date of Report (Date of earliest event reported) AMERICA WEST RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 0-19620 84-1152135 (State of Incorporation) (Commission File Number (IRS Employer ID Number) 57 West 200 South, Suite 400 Salt Lake City, Utah 84101 (Address of Principal Executive Offices) (801) 521-3292 Registrant’s Telephone Number, Including Area Code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 3.02Unregistered Sales of Equity Securities From January through April of 2008 we sold a total of 7,000,000 shares of our common stock for a total of $1,050,000 in cash pursuant to a private placement memorandum and have closed sales under that private placement memorandum.We also have sold an additional 1,920,000 shares for $288,000 under a separate private placement memorandum and continue sales pursuant to that private placement memorandum.The issuance of all such shares was consummated pursuant to Section 4(2) of the Securities Act and the rules and regulations promulgated thereunder on the basis that such transactions did not involve a public offering and the offerees were sophisticated, accredited investors with access to the kind of information that registration would provide. The recipients of these securities represented their intention to acquire the securities for investment only and not with a view to or for sale in connection with any distribution thereof and appropriate legends were affixed to the share certificates issued in such transactions.A commission of $55,050 was paid to John Thomas Financial and a commission of $30,750 was paid to FYJIGIM, Inc. in connection with the sales of these shares. John Thomas Financial and FYJIGIM are registered broker dealers. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICA WEST RESOURCES, INC. Dated: May 6, 2008 By: /s/ ALEXANDER H. WALKER III Alexander H. Walker III President/Chief Executive Officer 2
